Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 18 June 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Sir
Philadelphia. June 18. 1793.

Since our last letter which we had the honor of sending you we are newly informed of different acts practised by Govr. Blount which not only are contrary to the treaty itself which the US. concluded with the Creeks, and which your government wishes to maintain, but which manifest views very distinct from those pacific and friendly ones towards our nation and those Indians, of which the US. have so repeatedly assured us.
We will state some of the undeniable ones, and which merit great attention.
The 1st. article of the treaty between the US. and the Creeks promises to maintain perpetual peace and friendship, between both the contracting parties and the 14th. article promises to carry into full execution what is stipulated in the treaty by both parties, with good faith and sincerity.
Permit us to ask now, does it denote good faith, or prove sincerity to incite the Chickasaws to commence war against the Creeks with the palpable views, that they, being less numerous than the Creeks, may be under the necessity to ask the protection of Governor Blount and his troops, and so give him then a good occasion of asking in recompence from the Chickasaws lands to form an establishment at the place called the Ecores Amargos, and have a source whence to incommode and intercept the communication between New Orleans and the establishments of Spain at the Illinois and New Madrid, practised with barks, which, by the eddy formed there by the river Missisipi, must pass within pistol shot of a point which commands the river at that place.
With this object, and proceeding to the said place, a son of Genl. Robertson’s passed by New Madrid the 7th. of May, and about that time had already past several Americans to the same post.
Does it argue good faith or sincerity towards the Creeks to succour the Chickasaw nation with a portion of corn, that they might with the more convenience pursue the war, which the son of Genl. Robertson carried with him? and moreover a piece of artillery the use of which the Indians never knew, and always feared?

The Governor of New Madrid saw all this with his own eyes, and it was confirmed by many Indians of the Chickasaw nation, who went with the same young man, Mr. Robertson, who confessed that Congress had ordered this cannon to be given them at present, a declaration which indicates that it is also contemplated to furnish them more.
In the 11th. article of the treaty between the US. and the Creeks, these last oblige themselves to give information to the citizens of the former, of every design which they shall know or suspect to be formed in any of the neighboring tribes or by any person whatever against the peace and interests of the US.
Is it good reciprocity, sincerity, or good faith, on the part of these not only not to inform the Creeks of the disposition of the Chickasaws against them, but that the said states should be the principal and inciting cause.
Let us pass under silence a thousand just reflections on the impropriety of the US. meddling with the affairs of nations who are by treaties solemn and ratified, allied with Spain, and let us leave to the superior penetration of the President of the US. to decide if the repeated and positive assurances which we have given to these states in the name of the king our master, of the firm disposition and desire to preserve the strictest friendship with the US. and to exert himself in effecting a continuance of the same on the part of the Indian nations under his royal protection: if the different proofs which we have produced of what has been practiced by the governors of Louisiana and St. Augustine, and the recent one which we have the honor to inclose, merit such a return as that which is experienced on the part of the US.
You may vindicate the government of the US. (in those cases which want equal evidence with that which we have produced in some others and which admits no reply) by insinuating again that steps of such a nature, if they have been taken, is without the authority or knolege of the government. Let us suppose it in the article which admits of it, and let us pass on to the other.
Does it admit excuse that the US. after such repeated complaints on our part, founded on palpable facts, and documents which cannot be refuted, against the persons employed to manage the business of the Indians, should not have availed themselves of efficacious means to prevent the disorders in question? To the justice of the President of the US. we leave the answer.
Are the steps which the government of the US. has taken (evident from the proofs which we have presented before) less prejudicial than those which their subalterns have put in practice without the authority of the government as you affirm? We are persuaded they are not.

Recapitulating all the proceedings of the US. and of their agents with respect to our nation, and the various nations of Indians, our allies, and comparing them with those of the king our master and his agents, we foresee with no small sensibility, that the continuation of the peace, good harmony and perfect friendship which have so happily prevailed till now between our nation and the US. is very problematical for the future, unless the US. shall take more convenient measures, and of greater energy than those adopted for a long time past.
These same considerations urge us to desire you to inform the President of the US. of the contents of this letter, and to intreat him earnestly on our part to use all his power and influence to hinder the fatal consequences, to which in the contrary event, the US. stand indubitably exposed, an event which cannot but be sensible to two nations whose reciprocal interests evidently require that they should remain united, in friendship and good faith.
So we wish that it may be, and in the mean time we repeat assurances of the sincere esteem & respect &c.

Jaudenes Viar

